Citation Nr: 0434256	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-36 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
degenerative disc disease of the lumbar spine, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1951 to February 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in April 2003 and a 
substantive appeal was received in November 2003.  The 
veteran testified at a Board hearing at the RO in November 
2004.

In December 2004, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also generally advise a claimant to submit any 
additional pertinent evidence in his possession.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Preliminary review of 
the file reveals that the veteran has not received 
notification which fully complies with the notification 
duties of the VCAA.

The Board notes that during the course of this appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  The criteria for disabilities 
of the spine were then amended, effective September 26, 2003.  
68 Fed. Reg. 51454-51458 (August 27, 2003).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.  The amendments also provide for separate 
evaluations for any associated objective neurologic 
disability and designate a rating formula for intervertebral 
disc syndrome (renumbered as Code 5243) based on either 
incapacitating episodes or under the newly revised General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation when all 
disabilities are combined.  In view of these changes, the 
Board believes that the veteran must be afforded a new VA 
examination in order to evaluate his low back disability 
under the new diagnostic criteria.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected degenerative disc disease of 
the lumbar spine.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings are to be clearly reported in 
accordance with VA rating criteria (both 
old and current) applicable to the 
disability so that the RO and the Board 
may properly apply such criteria.  In 
this regard, the examining physician is 
asked to comment specifically with 
respect to the presence or absence of any 
neurologic deficit.
3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issue of entitlement to an 
increased rating for degenerative disc 
disease of the lumbosacral spine (under 
both old and current rating criteria) and 
determine if a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




